Citation Nr: 1043033	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of an 
intracerebral hemorrhage, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active service in the United States Marine Corps 
(USMC) from May 1960 to September 1964.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  In an unappealed December 1981 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for a 
central nervous system disorder, including headaches, based on a 
finding that the Veteran was not shown to have any central 
nervous system disorder or headaches in active service or within 
one year of his separation from active service.

2.  The evidence associated with the claims file subsequent to 
the December 1981 rating decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence already of record, 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for residuals of an 
intracerebral hemorrhage.

3.  The Veteran's 1967 intracerebral hemorrhage was etiologically 
related to headaches the Veteran experienced in active service.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of an 
intracerebral hemorrhage.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

2.  An intracerebral hemorrhage was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2002); §§ 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
service connection claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
substantiate the Veteran's entitlement to service connection for 
residuals of an intracerebral hemorrhage.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010). 

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304 (b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service 
connection for residuals of a 1967 intracerebral hemorrhage in 
September 1981.  The Veteran was denied entitlement to service 
connection for a central nervous system disorder, including 
headaches, in a December 1981 rating decision based on a finding 
that the Veteran was not shown to have any central nervous system 
disorder or headaches in active service or within one year of his 
separation from active service.  The Veteran did not appeal this 
decision.

The evidence of record at the time of the December 1981 rating 
decision included the following:  the Veteran's service treatment 
records (STRs); private treatment records showing that the 
Veteran was hospitalized and received surgical intervention for 
an intracerebral hemorrhage in August 1967; an April 1971 VA 
examination report indicating that the Veteran experienced 
convulsive seizures, recurrent headaches and left quadrant 
anopsia as a result of his August 1967 surgery; an August 1981 
statement from Dr. C.H. reporting that the Veteran had sought 
treatment for migraine headaches after his separation from active 
service;  an August 1981 statement from Dr. C.V. reporting that 
the Veteran's vascular malformation which required surgical 
intervention in August 1967 was preceded by headaches which had 
been present for a number of years, to include during the 
Veteran's time in active service; and a September 1981 letter 
from Dr. S.M. in which he reported that the Veteran's vascular 
anomaly causing his intracerebral hemorrhage had been present for 
some time before the Veteran's surgery in August 1967 and that 
the Veteran had experienced headaches since at least 1964, while 
in active service. 

The evidence that has been received since the December 1981 
rating decision includes the following:  multiple statements from 
the Veteran in which he reported that he first experienced 
headaches while in active service and that he had been given 
aspirin, phenacetin, and caffeine (APC) tablets for treatment 
from his unit's medics while in service; multiple statements from 
the Veteran's wife in which she reported that the Veteran used to 
return home from work while serving in the USMC and lay down with 
his hands over his eyes because his headaches were so bad and 
that the Veteran had reported to her that he had felt like the 
pressure would make his eyes pop out; VA Medical Center treatment 
notes showing that the Veteran continues to seek treatment for 
residuals of his 1967 intracerebral hemorrhage; a May 2007 VA 
examination report showing the Veteran to have a post craniotomy 
seizure disorder, left inferior quadrant anopsia, and rare 
headaches; and a February 2008 letter from Dr. T.L. supporting 
the prior opinions from the Veteran's private neurosurgeons which 
indicated that the Veteran's headaches, which were a symptom of 
the vascular anomaly in the Veteran's brain, began while the 
Veteran was in active service, several years prior to his 
eventual surgical intervention for the intracerebral hemorrhage.  

The Board finds the statements from the Veteran and his wife 
indicating that he had first experienced headaches while in 
active service to be new and material.  In this regard, the Board 
notes that the evidence is not cumulative or redundant of the 
evidence previously of record.  Moreover, it is sufficient to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim for entitlement to service 
connection for residuals of an intracerebral hemorrhage is in 
order.

Service Connection for Residuals of an Intracerebral Hemorrhage

At the outset, the Board notes that a Veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R.       § 3.304 (b).

In this regard, the Board notes that there is no actual medical 
evidence of record indicating that the Veteran had a vascular 
anomaly prior to his entrance into active service.  The Veteran's 
May 1960 enlistment examination report is absent any notation 
that the Veteran had a neurological problem prior to his active 
service, to include headaches, and his neurologic system was 
noted to be clinically normal upon physical examination.  The 
Veteran was found to be fit for active service and was enlisted 
in the USMC at that time.  Therefore, there is no clear and 
unmistakable evidence that the Veteran's disability existed prior 
to his active service.

A review of the medical evidence of record shows that in August 
1967, the Veteran sought treatment for a headache over the right 
side of the head with radiation toward the occipital area 
associated with blurred vision.  He also presented with signs of 
subjective left-sided homonomus hemianopsia.  He was eventually 
brought to the emergency room after initially seeking treatment 
with continued complaints of severe headache with visual 
difficulties.  During pre-surgical examination, a space-occupying 
lesion was found localized in the right occipital area.  The 
Veteran underwent a craniotomy to stop and repair the 
intracerebral hemorrhage.

The Veteran reported that he first experienced headaches while in 
active service and that when he reported them to the medics he 
was given APC tablets for treatment.  He reported that he 
continued to experience headaches after his separation from 
active service.  Additionally, the Veteran's wife reported that 
while the Veteran was still in the USMC, he would return home 
from work with headaches that were so severe he would experience 
nausea and vomiting and would have to lie down in a quiet room.

The Veteran is competent to state when he first experienced 
headaches and that they continued after his separation from 
active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found 
the Veteran to be credible.  In addition, lay testimony is 
competent to establish the presence of observable symptoms and, 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone, 8 Vet. App. 398, 405; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95.

Of record is an August 1981 letter from another of the Veteran's 
private physicians, Dr. C.V.  In his letter, Dr. C.V. reported 
that the headaches the Veteran experienced in active service were 
due to his vascular malformation which eventually bled and 
required an operation in 1967.

Also of record is a September 1981 letter from one of the 
Veteran's treating neurologists, Dr. S.M.  He reported that in 
1967, the Veteran was found to have a vascular anomaly that 
caused an intracerebral hemorrhage. Dr. S.M. reported that the 
vascular anomaly had likely been present for some time, and may 
have even been congenital.  He reported that the Veteran had a 
history of right-sided headaches, with blurred vision on the 
left, which had occurred at least monthly since at least 1964.  
Dr. S.M. also reported that the Veteran had participated in all 
the strenuous activity that was required of a Marine and opined 
that the physical effort that the Veteran exerted in active 
service aggravated the Veteran's vascular anomaly.  Dr. S.M. 
reported that the headaches the Veteran experienced were 
symptomatic of occasional bleeding, which was not severe enough 
to require surgical intervention.

Additionally of record is a February 2008 statement from another 
of the Veteran's private physicians, Dr. T.L.  In his statement, 
Dr. T.L. supported the conclusions drawn by Drs. C.V. and S.M. 
that the Veteran's headaches in service were due to the vascular 
anomaly in his brain which eventually led to surgical 
intervention for an intracerebral hemorrhage.

A review of the post-craniotomy medical evidence shows that the 
Veteran now has a seizure disorder, recurrent headaches, and left 
inferior quadrant anopsia as a result of his 1967 craniotomy.

In sum, the Veteran and his spouse have competently reported that 
the Veteran experienced headaches while in active service and 
several of the Veteran's private physicians have linked the 
Veteran's reported headaches in service to the vascular anomaly 
in the Veteran's brain which eventually led to an intracerebral 
hemorrhage requiring surgical intervention and resulting in 
somewhat severe post-surgical residuals.

Accordingly, the preponderance of the evidence is for the claim 
and entitlement to service connection for residuals of an 
intracerebral hemorrhage is granted.


ORDER

The Board having determined that new and material evidence has 
been presented, reopening of the claim of entitlement to service 
connection for residuals of an intracerebral hemorrhage is 
granted.  

Entitlement to service connection for residuals of an 
intracerebral hemorrhage is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


